         Case 2:21-cv-00661-GMN-DJA Document 16
                                             15 Filed 08/19/21
                                                      08/18/21 Page 1 of 2




     Law Office of Mary F. Chapman, Ltd.
 1   Mary F. Chapman, Esq.
     Nevada Bar #6591
 2   8440 West Lake Mead Blvd.
     Suite 203
 3   Las Vegas, Nevada 89128
     702-202-4223 Phone
 4   702-202-2003 Fax
     maryf.chapman@juno.com
 5
                                   UNITED STATES DISTRI CT COURT
 6
                                             DISTRICT OF NEVADA
 7
 8   TERI VILLAFANA,

 9             Plaintiff,                                          Case No. 2:21-cv-00661-GMN-DJA

10   vs.
     T-Mobile,                                                         STIPULATION AND ORDER
11
               Defendant.                                            EXTENDING TIME TO RESPOND
12                                                                  TO DEFENANDANT’S MOTION TO
                                                                    DISMISS AND FOR DEFENDANT TO
13                                                                            FILE REPLY
14                                                                                 (Second Request)
15
16            Plaintiff, Teri Villafana, and Defendant, T-Mobile, by and through respective counsel,

17   file this Stipulation and Order Extending Time for Plaintiff to Respond to Defendant’s Motion

18   to Dismiss (ECF No. 8) and for Defendant to file a Reply. This is Plaintiff’s second request for

19   an extension of time to respond to Defendant’s Motion and the first request for an extension of

20   time for Defendant to file a Reply.1

21            The parties hereby stipulate and agree to request a 15-day extension of time, up to and

22   including September 1, 2021, for Plaintiff to file a response or other appropriate pleading. This

23   extension is intended to allow newly retained counsel the opportunity to conduct a proper

24   review of the case in compliance with the ethical requirements of Fed. R. Civ. P. 11. Defendant
     shall have until September 15, 2021 to file a reply to the extent Plaintiff files an Opposition.
25
     Defendant requests this additional time as defense counsel intends to have several depositions
26
     scheduled between September 1 and September 7. Accordingly, the parties jointly stipulate and
27
28
     1         Plaintiff’s first request was submitted as a letter to the Court wherein she sought additional time in order
     to retain counsel.
                                                                   1
       Case 2:21-cv-00661-GMN-DJA Document 16
                                           15 Filed 08/19/21
                                                    08/18/21 Page 2 of 2




 1   agree to request that the Court grant an enlargement of time.
 2            The parties submit that the request is made in good faith and not for the purpose of
 3   delay.
 4     DATED this 18th of August, 2021.                DATED this 18th of August, 2021.
 5     LAW OFFICE OF MARY F. CHAPMAN,                  LITTLER MENDELSON
       LTD.
 6
 7     By: /s/ Mary F. Chapman                         By: /s/ Amy L. Thompson
           Mary F. Chapman, Esq.                           Amy L. Thompson, Esq.
 8         8440 W. Lake Mead Blvd.                         Montgomery Y. Paek, Esq.
 9         Suite 203                                       3960 Howard Hughes Parkway
           Las Vegas, NV 89128                             Suite 300
10         (702) 202-4223                                  Las Vegas, Nevada 89169
           Attorneys for Plaintiff                         (702) 862-7727
11                                                         Attorneys for Defendant
12
13
14
15
16            ORDER

17            IT IS SO ORDERED.

18
              Dated this 19
                         __ day of August, 2021.
19
20
                                                    _________________________________
21
                                                    Gloria M. Navarro, District Judge
22                                                  United States District Court

23
24
25
26
27
28

                                                       2
